DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Election/Restrictions
   Applicant’s election without traverse of species I(b) (claims 1-7, 9, and 12-21 read on this elected species) and II(c) (claims 1-12, 15, and 17-21 read on this elected species) in the reply filed on 10 May 2022 are acknowledged. Therefore, claims 1-7, 9, 15, and 17-21 are pending in the current application and will be examined below.

 Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 18 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite the limitation “which ultrasonic sensor comprising at least one ultrasonic transmitter and at least one ultrasonic receiver”. It is unclear what “which” means in this claim. Examiner will interpret as “with the ultrasonic sensor comprising at least one ultrasonic transmitter and at least one ultrasonic receiver.” Claims 2-7, 9, 15, 17, 20, and 21, being dependent on claim 1, are similarly rejected.
Claim 19 recites the limitation “the second sensor” in ln. 8. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “a computer software product and a carrier bearing the same”. The claim as a whole does not fall within any statutory category because a carrier may be both a transitory or a non-transitory medium and is therefore directed to non-statutory subject matter (See MPEP § 2106.03 II). The claim may be amended to recite a “non-transitory carrier” or “non-transitory machine readable medium.” After amendment, the claim will qualify as eligible subject matter under 35 U.S.C. 101.
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “a computer readable program code”. The claim as a whole does not fall within any statutory category because a computer program without any structural recitation is not directed to any of the statutory categories (See MPEP § 2106.03 II). Note that if applicant amends Claim 21 to include structure such as a “non-transitory machine readable medium,” the claim will be a duplicate of Claim 19. In that case, applicant is advised that should claim 19 be found allowable, Claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahl US 20140176467 A1.

Regarding claim 1, Dahl teaches a method for determining the proximity of an object to an electronic device ([0038]), the electronic device comprising a first ultrasonic sensor (ultrasonic transmitter 4 and receiver 6, [0038]), and a second sensor (gyroscopic sensor, acceleration or motion detection, physical or virtual button, latch, or toggle switch, [0015, 22, 43]), which ultrasonic sensor comprising at least one ultrasonic transmitter and at least one ultrasonic receiver (ultrasonic transmitter 4 and receiver 6, [0038]), the method comprising: 
transmitting from the ultrasonic transmitter a first ultrasonic signal (ultrasonic pulses 8, [0038]);
receiving at the ultrasonic receiver an ultrasonic response signal (reflected echoes 12, [0038]); 
determining an ultrasonic response by processing the ultrasonic response signal using a processor (impulse response, [0040]; processor in claim 1); 
determining a sensor response by processing a second signal using the processor, the second signal being generated by the second sensor (pick-up detection, movement or orientation of device, button or switch, [0015, 22, 43]); and
configuring via the processor a power level of a second ultrasonic signal transmitted from the ultrasonic transmitter in response to the ultrasonic response meeting a first criterion (threshold in the impulse response, [0007-9, 40-44]), and the sensor response meeting a second criterion (pick-up detection, movement or orientation of device, button or switch, [0015, 22, 43]).

Regarding claim 2, Dahl teaches the method according to claim 1, wherein the first criterion is chosen from a plurality of first criteria (multiple criteria to choose, [0007-10, 23, 40-44]).

Regarding claim 3, Dahl teaches the method according to claim 1, wherein the second criterion is chosen from a plurality of second criteria (pick-up detection, movement or orientation of device, button or switch, [0015, 22, 43]).

Regarding claim 4, Dahl teaches the method according to claim 1, wherein the first criterion is a threshold value and/or a pattern associated with the ultrasonic response or the ultrasonic response signal (thresholds and patterns in impulse response used as criterion, [40-44]).

Regarding claim 5, Dahl as modified above teaches the method according to claim 1, teach wherein the second criterion is a threshold value and/or a pattern associated with the sensor response or the second signal (switch toggled or button pressed is a threshold, inclination required for pick-up detection is a threshold, [0022, 43]).

Regarding claim 7, Dahl teaches the method according to claim 1, wherein the second criterion overrides the first criterion such that the power level of the second ultrasonic signal is configured in response to the sensor response meeting the second criterion (button or switch toggle and pick-up detection would override the first criterion, [0022, 43]).

Regarding claim 9, Dahl teaches the method according to claim 1, wherein the second sensor comprises an inertial measurement unit (gyroscopic sensors and acceleration measurement means are inertial measurement units, [0043]).


Regarding claim 17, Dahl teaches the method according to claim 1, wherein at least the first criterion or the second criterion is a near state of the electronic device (threshold time of flight for near or beyond a boundary, [0027]).

Regarding claim 18, Dahl teaches an electronic device ([0038]) comprising a first ultrasonic sensor (ultrasonic transmitter 4 and receiver 6, [0038]) and a second sensor (gyroscopic sensor, acceleration or motion detection, physical or virtual button, latch, or toggle switch, [0015, 22, 43]), which ultrasonic sensor comprising at least one ultrasonic transmitter and at least one ultrasonic receiver (ultrasonic transmitter 4 and receiver 6, [0038]), wherein the electronic device is configured to: 
transmit an ultrasonic signal from the ultrasonic transmitter (ultrasonic pulses 8, [0038]); 
receive an ultrasonic response signal at the ultrasonic receiver (reflected echoes 12, [0038]); 
determine via a processor an ultrasonic response by processing the ultrasonic response signal (impulse response, [0040]; processor in claim 1); 
determine via the processor a sensor response by processing a second signal generated by the second sensor (pick-up detection, movement or orientation of device, button or switch, [0015, 22, 43]); and 
wherein the electronic device is configured to adapt a power level of a second ultrasonic signal transmitted from the ultrasonic transmitter in response to the ultrasonic response meeting a first criterion (threshold in the impulse response and other criterion, [0007-10, 23, 40-44]), and the sensor response meeting a second criterion (pick-up detection, movement or orientation of device, button or switch, [0015, 22, 43]).

Regarding claim 20, Dahl teaches an electronic device ([0038]) configured to perform the steps of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dahl US 20140176467 A1 in view of Moskovchenko US 20190004172 A1.

Regarding claim 6, Dahl teaches the method according to claim 1, 
Dahl does not explicitly teach wherein the first criterion overrides the second criterion such that the power level of the second ultrasonic signal is configured in response to the ultrasonic response meeting the first criterion 
Moskovchenko teaches ultrasonic signal criterion overriding a second criterion(ultrasonic signal criterion of determining a secondary reflection target value results in changing the ultrasonic ranging state and power level and overriding the second criterion of speed above a threshold, [0100-108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dahl to allow the first criterion to override the second criterion. This would allow the device to function correctly when the second sensor was damaged or the second signal was otherwise not accurate.

Regarding claim 15, Dahl teaches the method according to claim 1, 
Dahl does not explicitly teach wherein the power of the second ultrasonic signal is configured by changing the frequency content of the second ultrasonic signal with respect to the frequency content of the ultrasonic signal.
	Moskovchenko teaches configuring ultrasonic ranging states to use values of frequency (changing frequency when changing ultrasonic ranging states would change the frequency content, [0054, 55])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dahl change the frequency content of the second ultrasonic signal similar to Moskovchenko. This would adjust the power level and yield more accurate sensing in situations where different frequency content is required.

Regarding claim 19, Dahl teaches a processor to: 
transmit an ultrasonic signal from an ultrasonic transmitter (ultrasonic pulses 8, [0038]); 
receive an ultrasonic response signal at an ultrasonic receiver (reflected echoes 12, [0038]); 
determine via a processor an ultrasonic response by processing the ultrasonic response signal (impulse response, [0040]; processor in claim 1); 
determine via the processor a sensor response by processing a second signal generated by the second sensor (pick-up detection, movement or orientation of device, button or switch, [0015, 22, 43]); and
configure a power level of a second ultrasonic signal transmitted from the ultrasonic transmitter in response to the ultrasonic response meeting a first criterion (threshold in the impulse response, [0007-9, 40-44]), and the sensor response meeting a second criterion (pick-up detection, movement or orientation of device, button or switch, [0015, 22, 43]).
Dahl does not explicitly teach a computer software product and a carrier bearing the same.
Moskovchenko teaches a computer software product and a carrier bearing the same to be executed on a processor ([0035-37, 53, 112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dahl to include a computer software product and a carrier bearing the same, that, when executed on a processor, causes the processor to perform the steps similar to Moskovchenko. This would allow the steps to be performed on other devices.

Regarding claim 21, Dahl teaches the steps of claim 1,
Dahl does not explicitly teach a computer readable program code.
Moskovchenko teaches a teaches a computer readable program code ([0035-37, 53, 112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dahl to include a computer readable program code similar to Moskovchenko. This would allow the steps to be performed on other devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Saltzgiver US 20160025545 A1: second sensor criterion to determine power state of ultrasonic sensor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645